Sanders, J.
(dissenting) — The majority concludes Pacific Northwest Shooting Park Association (PNSPA) insufficiently pleaded a claim of tortious interference with a business expectancy because its complaints do not specifically state it expected to do business with vendors and the general public. The majority is wrong. A pleading is sufficient so long as it provides notice of the general nature of the claim asserted. Dumas v. Gagner, 137 Wn.2d 268, 282, 971 P.2d 17 (1999). The nature of PNSPA’s claim is pellucid and its complaints entirely adequate. It alleges tortious interference with its expectation of hosting a gun show. No additional specificity is required.
¶36 Furthermore, the majority concludes RCW 9.41.300, which prohibits municipalities from regulating gun shows, permits municipalities to regulate gun shows. I am nonplussed. The statute means what it says. City of Sequim lacked authority to regulate PNSPA’s gun show.
I. PNSPA Sufficiently Pleaded Tortious Interference with a Business Expectancy
¶37 A complaint must provide “(1) a short and plain statement of the claim showing that the pleader is entitled to relief and (2) a demand for judgment for the relief to which he deems himself entitled.” CR 8(a). Under these *359“liberal rules of procedure,” a complaint is sufficient so long as it provides notice “of the general nature of the claim asserted.” Lightner v. Balow, 59 Wn.2d 856, 858, 370 P.2d 982 (1962). See also Berge v. Gorton, 88 Wn.2d 756, 762, 567 P.2d 187 (1977) (holding complaint must “contain direct allegations sufficient to give notice to the court and the opponent of the nature of the plaintiff’s claim”). By this standard, PNSPA’s complaints are quite sufficient.
¶38 In order to state a claim of tortious interference with a business expectancy, a party must allege:
1. The existence of a valid contractual relationship or business expectancy;
2. That defendants had knowledge of that relationship;
3. An intentional interference inducing or causing a breach or termination of the relationship or expectancy;
4. That defendants interfered for an improper purpose or used improper means; and
5. Resultant damages.
Sintra, Inc. v. City of Seattle, 119 Wn.2d 1, 28, 829 P.2d 765 (1992) (citing Pleas v. City of Seattle, 112 Wn.2d 794, 800, 804, 774 P.2d 1158 (1989)). PNSPA’s complaints allege Byron Nelson and the city of Sequim knew it expected to host a gun show, intentionally and improperly interfered with its ability to host a gun show, and caused its gun show to fail. These allegations are quite sufficient to plead a claim of tortious interference with a business expectancy.
¶39 The majority incorrectly asserts a party pleading a claim of tortious interference with a business expectancy must name the specific parties with whom it expected to do business. It cites no authority for this proposition. And none exists.
¶40 The cause of action for tortious interference with a business expectancy vindicates “ ‘society’s interest’ ” in “ ‘reasonable expectations of economic advantage’ ” and “ ‘affording to the individual a fair opportunity to conduct his legitimate business affairs without interruption from others except in so far as such interferences are sanctioned by the “rules *360of the game” which society has adopted.’ ” Scymanski v. Dufault, 80 Wn.2d 77, 84, 491 P.2d 1050 (1971) (quoting 1 Fowler V. Harper & Fleming James, Jr., The Law of Torts § 6.11, at 510 (1956)). “A valid business expectancy includes any prospective contractual or business relationship that would be of pecuniary value,” including a party’s prospective customers. Newton Ins. Agency & Brokerage, Inc. v. Caledonian Ins. Group, Inc., 114 Wn. App. 151, 158, 52 P.3d 30 (2002) (citing Restatement (Second) of Torts § 766B cmt. c (1979)). “All that is needed is a relationship between parties contemplating a contract, with at least a reasonable expectancy of fruition. And this relationship must be known, or reasonably apparent, to the interferor.” Scymanski, 80 Wn.2d at 84-85. PNSPA’s complaints allege prospective contractual relations with “gun collectors, dealers and buyers from all over the northwest.” PNSPA’s Complaint for Damages for Tort of Interference with Business Relationship; and Violation of RCW 9.41.300, at 2. And PNSPA alleges Nelson was aware of those prospective contractual relations. Id. at 3. Accordingly, PNSPA sufficiently pleaded the existence of a business expectancy.
II. PNSPA Pleaded Facts Sufficient To State a Claim for Tortious Interference with a Business Expectancy
¶41 The record contains ample evidence supporting every element of tortious interference with a business expectancy. PNSPA’s affidavits state Nelson was aware it expected to host a gun show attended by members of the public. And they state Nelson intentionally and improperly interfered with those expectations, causing the gun show to fail. Because these affidavits “set forth specific facts showing that there is a genuine issue for trial,” CR 56(e), summary judgment is inappropriate.
III. Municipalities Lack Authority To Regulate Gun Shows
¶42 Curiously, the majority concludes RCW 9.41.300, which explicitly and specifically prohibits municipalities *361from regulating gun shows on municipal property, permits municipalities to regulate gun shows on municipal property. The statute is neither ambiguous nor unclear. Under RCW 9.41.300(2)(b)(ii), municipalities may not regulate the possession of firearms at a “showing, demonstration, or lecture involving the exhibition of firearms.” The majority concludes a gun show is not an “exhibition of firearms.” Majority at 355-56 (emphasis omitted). I find this incredible. The legislature obviously intended this statute to exempt gun shows from municipal regulation. Only the majority’s linguistic somersaults make it mean the opposite of what it says.
¶43 Perhaps the majority simply rejects such “primitive faith in the inherent potency and inherent meaning of words.” Pac. Gas & Elec. Co. v. G.W. Thomas Drayage & Rigging Co., 69 Cal. 2d 33, 37, 442 P.2d 641, 69 Cal. Rptr. 561 (1968) (footnote omitted). But its humpty-dumptyism starkly illustrates the counter-majoritarian difficulty: “which is to be master,” the legislature or the court? Lewis Carroll, Through the Looking-glass and What Alice Found There 124 (1871) (William Morrow & Co. 1993). When a statute is unambiguous, and unambiguously within the power of the legislature to enact, the answer is clear. The court cannot substitute its preferences for those of the legislature.
¶44 I dissent.
¶45